Citation Nr: 0531857	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  98-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a program of vocational rehabilitation 
services under Chapter 31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1991 to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Vocational 
Rehabilitation and Counseling (VR&C) Division of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran testified at a Board 
hearing at the RO in June 2001.  He testified at a Board 
videoconference in November 2004.  The matter was remanded in 
November 2000 and September 2001.  The veteran is no longer 
represented in connection with this appeal. 

For reasons hereinafter explained, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

The Board has granted a motion by the appellant to advance 
the appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2005). 


REMAND

Under Chapter 31, training and rehabilitation for veterans 
with service-connected disabilities, services and necessary 
assistance are to be provided to enable veterans with 
service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. § 3100; 38 C.F.R. § 
21.40.

A veteran shall be entitled to a program of rehabilitation 
services under Title 38 U.S.C.A., Chapter 31, if the veteran 
has a service-connected disability of 20 percent, or more, 
which is, or but for the receipt of retired pay would be, 
compensable under 38 U.S.C.A., Chapter 11, which was incurred 
or aggravated in service on or after September 16, 1940, and 
the veteran is determined to be in need of rehabilitation to 
overcome an employment handicap.  See 38 U.S.C.A. § 3102; 38 
C.F.R. § 21.40(b).

It appears that the VR& C denial of the veteran's Chapter 31 
claim was based on the fact that the veteran did not have a 
service-connected disability rated 20 percent or more 
disabling and that he did not have a "serious employment 
handicap" so as to otherwise be entitled to Chapter 31 
benefits.  38 U.S.C.A.§ 3102 (West 2002).  However, by rating 
decision in September 2005, the RO increased the evaluation 
for the veteran's service-connected scoliosis of the lumbar 
area with degenerative disc disease from 10 percent disabling 
to 60 percent disabling, effective December 21, 1999.  It 
does not appear from the record that VR&C reviewed the 
Chapter 31 claim subsequent to the September 2005 rating 
decision which effected a significant change in the low back 
disability evaluation.  The September 2005 rating decision 
would seem to impact the criteria applicable to the veteran's 
Chapter 31 claim.  Under the circumstances, the Board 
believes that appellate review is not proper at this time. 

Accordingly, the case is hereby REMANDED for the following 
actions:

VR&C should undertake a review of the 
veteran's Chapter 31 claim in view of the 
September 2005 rating decision which 
assigned a 60 percent rating for service-
connected low back disability.  VR&C 
should determine if all criteria for 
entitlement to Chapter 31 vocational 
rehabilitation service are now met.  If 
the claim remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


